Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments in claims 1, 11 and 20 raise new issues: “providing a template having: a mesa; and mesa sidewalls that surround the mesa”, “providing a substrate having: a plurality of imprint fields, wherein edges of each of the plurality of imprint fields are defined by the mesa sidewalls of the template; and a depressed region” and “the formable material does not flow up the mesa sidewalls”, which would require further search and/or consideration. Therefore the amendments are not entered. 
Regarding arguments in claim 8 that template side meniscus radius of curvature is less than the substrate side meniscus radius side meniscus radius of curvature prior to template contact line reaching a template boundary, it is not persuasive. In the teachings of Ye, as clearly illustrated in Fig. 5B (as applicant believes Fig. 5B disclosing the radius of curvature prior to the template contact line reaching the template boundary), there is a substantially sharp angle when formable material 34 touching the template 18. Comparing with the angle of formable material 34 touching the substrate 12, apparently template side meniscus radius of curvature is much less than the substrate side meniscus radius of curvature prior to template contact line reaching a template boundary.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742